Citation Nr: 0625960	
Decision Date: 08/21/06    Archive Date: 08/31/06

DOCKET NO.  05-08 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased evaluation for a generalized 
anxiety disorder, currently evaluated as 50 percent 
disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from February 1952 to February 
1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating determination 
of the Columbia, South Carolina, Department of Veterans 
Affairs (VA) Regional Office (RO).  

The veteran appeared at a videoconference hearing before the 
undersigned Law Judge in June 2006.

On July 18, 2006, the veteran's Motion to Advance on Docket 
was granted.  

This matter is remanded to the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran if 
further action is required on his part.


REMAND

With regard to the issue of an increased evaluation for 
generalized anxiety disorder, the Board notes that at the 
time of his June 2006 videoconference hearing, the veteran 
indicated that his generalized anxiety disorder had increased 
in severity since the time of his last comprehensive VA 
examination in April 2004.  He reported that he had been 
hospitalized five times for various illnesses since December 
2005 and that his anxiety symptoms had markedly increased 
following the hospitalizations.  VA is obliged to afford a 
veteran a contemporaneous examination where there is evidence 
of an increase in the severity of the disability.  VAOPGCPREC 
11-95 (1995).  The veteran is competent to provide an opinion 
that his disability has worsened.  Proscelle v. Derwinski, 2 
Vet. App. 629 (1992).

Both the veteran and his representative have requested that 
the veteran be afforded another VA examination to determine 
the current nature and severity of the veteran's generalized 
anxiety disorder.

The Board further observes that at the time of his June 2006 
hearing, the veteran reported receiving continuing treatment 
at the Columbia VA Medical Center (MC) for his service-
connected anxiety disorder.  The Board notes that in Bell v. 
Derwinski, 2 Vet. App. 611 (1992), VA was deemed to have 
constructive knowledge of certain documents which were 
generated by VA agents or employees.  Id. at 612- 13.  If 
those documents predated a Board decision on appeal, were 
within VA's control, and could reasonably be expected to be 
part of the record, then "such documents were, in 
contemplation of law, before the Secretary and the Board and 
should be included in the record."  Id. at 613. If such 
material could be determinative of the claim, a remand for 
readjudication is in order. Dunn v. West, 11 Vet. App. 462, 
466 (1998).

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain copies of all 
treatment records of the veteran from the 
Columbia VAMC that have not previously 
been associated with the claims file and 
associate them with the file.  

2.  The veteran should be afforded a VA 
psychiatric examination to determine the 
nature and severity of his generalized 
anxiety disorder.  All appropriate tests 
and studies, including psychological 
testing, should be performed and all 
findings should be reported in detail. If 
there are other psychiatric disorders 
found, in addition to generalized anxiety 
disorder, the examiner should reconcile 
the diagnoses and specify which symptoms 
are associated with each of the 
disorder(s).  If certain symptomatology 
cannot be dissociated from one disorder 
or another, it should be so indicated.  
The claims file should be made available 
to the examiner in conjunction with the 
examination.  The examiner is requested 
to assign a numerical code under the 
Global Assessment of Functioning Scale 
(GAF) provided in the Diagnostic and 
Statistical Manual for Mental Disorders 
(DSM-IV) only as it relates to the 
veteran's service-connected generalized 
anxiety disorder or other psychiatric 
disability that the examiner finds is 
related to the generalized anxiety 
disorder.  It is imperative that the 
examiner include a definition of the 
numerical code assigned under DSM-IV.

3.  After completion of the above, if the 
claim is not fully granted, issue a 
supplemental statement of the case before 
returning the case to the Board if 
otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


